Citation Nr: 0634674	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
February 1942.

In January 1947, the RO granted the veteran service 
connection for psychoneurosis, conversion, hysteria, marked 
social inadaptability, hypesthesia in area of left saphenous 
nerve with manifestations of pains in both legs and arms.  A 
February 1956 rating decision proposed severance of service 
connection on the basis of and unmistakable error in granting 
service connection, and a September 1956 rating decision 
effectuated the severance.  

In December 1998, the veteran filed a claim for service 
connection for an acquired psychiatric disorder.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision, in which the RO 
declined to reopen the veteran's claim for service connection 
for a nervous condition.  The veteran filed a notice of 
disagreement (NOD) in October 1999, and the RO issued a 
statement of the case (SOC) in January 2000.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2000.

The veteran testified during a hearing before RO personnel in 
August 2000.  A transcript of the hearing is of record.

In January 2005, the Board reopened the veteran's claim, but 
remanded to the RO the claim for service connection, on the 
merits,  for further development, to include arranging for 
the veteran to undergo a VA examination to obtain a medical 
nexus opinion.  The RO completed all requested action; 
however, the veteran failed to report to the VA examination.  
Therefore, the RO continued denial of the veteran's claim on 
the basis of the evidence of record  (as reflected in the 
June 2006 supplemental statement of the case (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.

In October 2006, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  A manifestation of the veteran's psychiatric disorder 
(complaints associated with the feet) was noted on entrance 
examination; a psychiatric disability was diagnosed less than 
six months later.  

3.  The only competent evidence that directly addresses the 
questions of pre-existing psychiatric disability and whether 
such disability was aggravated in service is the opinion of 
an in-service Medical Disposition Board; that opinion weighs 
against the claim, and there is no contrary medical opinion 
evidence.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In October 2004 and January 2005, during the pendancy of this 
appeal, the RO sent the appellant notice letters informing 
him that to support a claim for service-connected 
compensation benefits, the evidence must show three things:  
an injury in military service or a disease that began in or 
was made worse during military service, or an event during 
military service that caused an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.   After these letters, the appellant and his 
representative were afforded an opportunity to respond before 
the RO readjudicated the claim (as reflected in the June 2006 
supplemental statement of the case (SSOC)).  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The Board also finds that the post-rating notice letters in 
October 2004 and January 2005, as discussed above, 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Both letters advised 
that VA is required to make reasonable efforts to obtain 
relevant records from any Federal agency, including records 
from the military, VA hospitals, or from the Social Security, 
and to make reasonable efforts to obtain relevant records not 
held by a Federal agency.  These letters also listed the 
evidence received, and provided contact information in case 
of questions.  The October 2004 letter specifically advised 
the appellant, "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As indicated above, the RO gave the appellant notice of what 
was required to substantiate his claim, and the appellant was 
afforded an opportunity to submit information and evidence 
pertinent to his claim via the October 2004 and January 2005 
letters, which substantially completed VA's notice 
requirements.  .  Following the issuance of the above-
mentioned letters, the RO  readjudicated the claim in June 
2006.  Neither in response to the documents cited above, nor 
at any other point during the pendency of this appeal, has 
the appellant informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO notified the appellant of the criteria for degree of 
disability and effective date of the rating in the June 2006 
SSOC.  The Board notes that the notice was given after the 
original adjudication of the claim; however, because the 
Board's decision herein denies service connection for the 
claimed disability, no disability rating or effective date is 
being assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman and the Board finds that the timing of the 
notice is not prejudicial to the veteran. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records, and VA and private medical records 
have been associated with the claims file.  The appellant was 
scheduled for a VA-contracted medical examination in 
connection with the claim; however, he failed to report to 
the examination.  The appellant requested an RO hearing, 
which was held in August 2002.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

The veteran argues that his acquired psychiatric disorder 
began in service and did not pre-exist service.  However, 
considering the record in light of the above-cited legal 
authority, the Board finds that the competent, persuasive 
evidence does not support these assertions.  

The veteran's service medical records include an entrance 
examination report reflecting a notation of weak feet, non-
symptomatic.  

In July 1941, the veteran was admitted to the Station 
Hospital with a chief complaint of pain in both feet.  The 
veteran then reported that for the past three years, he had 
pain in both feet on standing or walking.  The diagnosis was 
bilateral metatarsalgia.  A July 1941 X-ray of the feet found 
no evidence of a pathologic process in the metatarsals.  

In August 1941, the veteran was transferred to the Stark 
General Hospital.  The transfer diagnosis was metatarsalgia, 
severe, bilateral, cause undetermined. The veteran complained 
that for the past three years, he had pain in both feet when 
walking, and that for  the past six years, there was 
radiation of pain up the back of his legs up to the buttocks.  
It was also noted that at the age of four, the veteran had a 
period of hospitalization for paralysis of both lower 
extremities.  The working diagnoses were metatarsalgia, 
severe, bilateral, cause undetermined, and sciatica, 
moderate, bilateral, cause undetermined.  An X-ray of the 
feet was conducted and revealed slight varus of the first 
metatarsals of both feet.  There was sub-articular sclerosis 
of the proximal articulation of the proximal phalanx of both 
great toes, probably secondary to the metatarsus varus.  No 
other abnormalities were noted.  In September 1941, the 
veteran underwent a neurological examination for his leg 
pain.  It was noted that the physician could not make a 
definite diagnosis as to the cause of the difficulty.  
However, the physician suggested that the veteran be given 
physiotherapy to see if there was any psychological component 
to the illness.  

In November 1941, the veteran underwent a psychiatric 
consultation.  The examination report shows that the veteran 
reported having recurrent pains in his arms and legs for the 
past seven years.  He also stated that prior to the past 
three years and since then, he had at times had to keep away 
from work from one to six months at a time.  The diagnosis 
was psychoneurosis, conversion hysteria, with obsessive and 
compulsive features.  In December 1941, the veteran went 
before a Medical Disposition Board, which found that the 
veteran's disability of psychoneurosis, conversion hysteria, 
with obsessive and compulsive features, existed prior to 
induction and was not aggravated by service.  The Medical 
Disposition Board recommended that the veteran be discharged 
from service due to his disability.

Post-service, the veteran had several VA examinations, 
reports of which are of record.  An October 1946 VA 
examination report shows a diagnosis of psychoneurosis, 
conversion hysteria, marked social inadaptability; 
hypesthesia in area of left saphenous nerve, cause 
undetermined.  A December 1947 VA examination report shows a 
diagnosis of a nervous condition.  A February 1948 VA 
examination report reflects a diagnosis of conversion 
reaction, mild, improved.  No neuropathology was in evidence.  
A March 1949 VA examination report shows a diagnosis of 
conversion reaction, mixed type, chronic, moderate; 
manifested by nervousness, irritability, twitching of head, 
headaches, pains in leg.  A May 1952 VA examination report 
shows a diagnosis of anxiety, hysteria, moderate, chronic, 
manifested by tic of neck, and pains in extremities.

In a March 1975 letter,  he veteran's private physician, 
F.B., M.D., stated that the veteran was under his treatment 
for recurrent headaches and nervousness and had been his 
patient for several years.

A September 1994 VA treatment record reflects a diagnosis of 
rule out major depression.

In a March 2000 letter, the veteran's brother, P.U., Ph.D., 
stated that prior to service, the veteran had good health.  
After discharge from service, he was not able to work 
normally for several years and had an involuntary tick of the 
head.

During the August 2002 RO hearing, the veteran testified that 
at his induction, he was not shown to have a mental health 
disability.  He further stated that he only saw a 
psychiatrist during service and not before service.  The 
veteran asserted that, when in service, he learned that his 
business had closed, and that was when his psychiatric 
problems occurred.

VA treatment records from 1992 to 2004 show diagnoses of 
adjustment disorder with depression; depression; social 
anxiety disorder; anxiety, not otherwise specified; post-
traumatic stress disorder, chronic; and alcohol related mood 
disorder.

In its January 2005 remand, the Board directed the RO to 
arrange for the  veteran to undergo VA examination to obtain 
an opinion as to whether his current psychiatric disability 
was incurred in or aggravated by service.  Although the RO 
scheduled the veteran for an examination, and notice of the 
examination was sent to the veteran by the appropriate VA 
medical facility, the veteran failed to report to the 
examination.  

The Board notes that, when the evidence is not sufficient to 
decide the merits of a reopened claim for benefits, and a 
veteran fails, without good cause, to report for a scheduled 
VA examination in connection with the claim, the reopened 
claim shall be denied, as a matter of law.  See 38 C.F.R. 
§ 3.655(a), (b) (2006). (Emphasis added.)  Given the evidence 
already of record, and because the veteran was not fully and 
accurately notified of the consequences of failing to report 
to the VA examination in connection with the reopened claim, 
the Board has, as the RO has, considered the evidence on the 
basis of the current record.  Unfortunately, such record does 
not provide a basis for allowance of the claim.

As noted above, the veteran's entrance examination report for 
service shows that the veteran was diagnosed with weak feet-
a complaint that was shortly thereafter (within six months) 
determined to be a manifestation of psychiatric disability.  
Because no psychiatric disability was specifically noted at 
service entrance, the Board determines that the presumption 
of soundness applies.  See   38 U.S.C.A. § 1111.

However, during service, a Medical Disposition Board found 
that the veteran's psychiatric disability existed prior to 
induction and was not aggravated by service.  The Board finds 
that this determination, when considered along with the 
notation at service entry, and the length of time between 
service entry and the diagnosis of psychiatric disability, 
constitutes clear and unmistakable evidence to rebut the 
presumption of soundness.  Id.; see also VAOPGCPREC 3-03 
(July 16, 2003); Wagner, 370 F.3d at 1089.

The Board emphasizes that the record includes no medical 
opinion to contradict the Medical Disposition Board's 
determinations, and neither the veteran nor his 
representative has identified or alluded to any such opinion.  
Significantly, the Board requested that the RO arrange for a 
psychiatric examination and opinion in this case, and that 
such opinion may have yielded competent evidence to support 
the claim.  However, the veteran failed to cooperate with 
VA's efforts to assist him in the development of evidence in 
connection with his claim by failing to report to the 
scheduled examination.  As such, the Board has no alternative 
but to decide the claim on the basis of evidence already of 
record; as indicated above, that evidence weighs against the 
claim.  The Board points out that VA's duty to assist is not 
a one-way street.  See  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991

The Board does no doubt the sincerity of the veteran's belief 
that his psychiatric disability had its onset during service, 
and has considered his assertions, as well as the statement 
of his brother, a Ph.D., submitted on his behalf.  However, 
as indicated above, the claim on appeal turns on medical 
matters of pre-existing psychiatric disability and 
aggravation of such disability-matters within the province 
of trained, mental health professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  Notwithstanding the 
veteran's brother's  Ph.D., neither he nor the veteran is 
shown to have the appropriate medical training and expertise 
to competently render a probative (i.e., persuasive) opinion 
on the particular medical matters upon which this claim 
turns.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, because the veteran and his 
brother's assertions in this regard have no probative value, 
the veteran cannot controvert the Medical Disposition Board's 
determinations on the basis of such assertions, alone.  

For all the foregoing reasons, the claim for service 
connection for an acquired psychiatric disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


